Citation Nr: 1722014	
Decision Date: 06/09/17    Archive Date: 06/23/17

DOCKET NO.  11-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a headache condition. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to March 1989 and March 2003 to March 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hypertension 

The evidence shows that the Veteran was treated for hypertension by her private physician in September 2010.  Her enlistment examination report and pre-deployment health questionnaires are silent as to any blood pressure concerns.  In a November 2005 service treatment record (STR), she reported a history of elevated blood pressure.  In her November 2007 claim, she stated that she had high blood pressure during her Afghanistan deployment.  At her March 2017 hearing, she testified that her hypertension could be associated with her service-connected PTSD.  

As yet, VA has not provided an examination to evaluate the nature and likely cause of the Veteran's hypertension.  As there is insufficient evidence of record to decide the claim, the Board finds that VA's duty to provide such examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board must remand the claim for a VA examination to determine the cause of the Veteran's hypertension.

Headaches

The Veteran also seeks service connection for her migraine headaches.  She has a current diagnosis of migraine headaches, as confirmed by the January 2008 VA examination report.  Her enlistment examination report and pre-deployment health questionnaire do not indicate a prior headache condition.  March 2003 STRs show she sought care for headaches during active duty in Afghanistan.  In her February 2004 post-deployment assessment, she reported frequent, severe headaches.  In a March 2006 VA treatment record, the Veteran reported a 10 year history of headaches that had been worsening over the past two or three years.   

In January 2008, she was afforded a VA examination to assess the nature and cause of her headaches.  During the examination, she reported that her headaches started within one year of her 2004 return from active duty; however, she also reported having some headaches while on active duty.  Notably, the examiner had not reviewed the claims file prior to this examination.  The examiner opined that the Veteran had a current diagnosis of migraine headaches but did not initially provide a nexus opinion relating these to the Veteran's service.  In a June 2008 addendum opinion, the examiner reviewed the claims file and opined that the Veteran's migraine headaches are most likely not related to military service because there is "no definite documentation of migraine headache in treatment records.  [There was] headache treatment x2 in 2003 but no associated description to indicate migraines." 

In order to afford the Veteran the most sympathetic review, the Board will construe her claim for service connection for migraines broadly as a claim for service connection for a headache condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).  Because the Board broadened the claim to encompass any headache condition, she must be afforded an additional VA examination in order for the examiner to provide an opinion on the relationship between the Veteran's current headache condition and her service.   

Furthermore, the Board finds the January 2008 VA examination report and June 2008 addendum medical opinion are inadequate for adjudication purposes in that the examiner's rationale for her negative nexus opinion is speculative and not based on a thorough and contemporaneous review of the Veteran's history of headache symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (explaining that an adequate medical opinion must provide "such sufficient information that it does not require the Board to exercise independent medical judgment").  

On remand, the VA examiner must to review the claims file including any newly obtained evidence, re-examine the Veteran, and provide an updated nexus opinion regarding whether the Veteran's current headache condition is related to her active service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment she has received for headache and blood pressure concerns.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

2.  Obtain for the claims file updated records of VA treatment the Veteran has received for blood pressure and headache conditions.

3.  Then, schedule the Veteran for a VA examination to determine the nature and likely cause of her headache condition.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's headache condition is related to her service?   

4. Then, schedule the Veteran for a VA examination to determine the nature and likely cause of her hypertension.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

a.  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension is related to her service?

b.  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused by her service-connected PTSD?

c.  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was aggravated by her service-connected PTSD?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




